           Case 1:20-cr-00121-NONE-SKO Document 41 Filed 09/21/21 Page 1 of 2


1    David V. Balakian, SBN 166749
     BALAKIAN LAW OFFICES
2
     1060 Fulton Street, Suite 810
3    Fresno, CA 93721
     Tel. (559) 495-1558
4    Fax. (559) 495-1004
5
     davidbalakian@sbcglobal.net

6    Attorney for Defendant, JOSE JESUS GARCIA-HERRERA
7
                                  UNITED STATES DISTRICT COURT
8

9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      )   Case No.: 1:20 CR 00121 NONE-SKO
                                                    )
12                                                  )   STIPULATION AND ORDER
                             Plaintiff,             )   MODIFYING CONDITIONS OF
13                                                  )   RELEASE
     vs.                                            )
14                                                  )
     JOSE JESUS GARCIA-HERRERA,                     )
15                                                  )
                                                    )
16                           Defendant.

17

18
            Mr. Garcia-Herrera is requesting he be allowed to reside with his daughter in Las Vegas,
19
     Nevada, due to financial hardship for the parties with the current arrangement.
20
            Pretrial services is in agreement with this request and has requested the included revised
21
     terms and conditions.
22

23
            Dated: September 21, 2021             /s/ DAVID BALAKIAN
24                                                David Balakian,
                                                  Attorney for Defendant
25

26          Dated: September 21, 2021             /s/ STEPHANIE STOCKMAN
                                                  Stephanie Stockman,
27                                                Assistant United States Attorney Ms. Stockman
                                                  agrees to this Stipulation.
28



                     STIPULATION AND ORDER MODIFYING CONDITIONS OF RELEASE - 1
           Case 1:20-cr-00121-NONE-SKO Document 41 Filed 09/21/21 Page 2 of 2


1
                                                   ORDER
2

3
            It is hereby ordered Mr. Garcia-Herrera shall reside at a location approved by the pretrial

4    services officer and not move or absent himself from the residence for more than 24 hours

5    without approval of the pretrial service officer.

6           Mr. Garcia-Herrera’s travel shall be restricted to the Eastern District of California and the

7    District of Nevada unless otherwise approved in advance by the pretrial services officer.

8           There shall be no third party custodian.
9           All other terms and conditions shall remain in full force and effect.
10

11   Dated: 9/21/2021
12

13

14                                                        United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                      STIPULATION AND ORDER MODIFYING CONDITIONS OF RELEASE - 2
